TOWNSEND, Circuit Judge.
The article in question, known as “gaduol,” is an extract of cod liver oil, in the preparation of which alcohol is used. The sole question is whether it is a “medicinal preparation,” as found by the board, and therefore subject to duty under the provisions of paragraph 67 of the act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule A, 30 Stat. 154 [U. S. Comp. St. 1901, p. 1631]), or a “chemical compound,” and therefore dutiable under the provisions of paragraph 3 of said act (30 Stat. 151, c. 11, § 1, Schedule A [U. S. Comp. St. 19.01, p. 1627]).
The Supreme Court of the United States, in Fink v. United States, 170 U. S. 584, 586, 18 Sup. Ct. 770, 42 L. Ed. 1153, 1154, said as follows :
“Tbe commercial meaning of tbe term ‘medicinal preparation’ is the same as its ordinary meaning, viz., a substance used, solely in medicine and prepared for the use of the apothecary or physician to be administered as a remedy in disease. Muriate of cocaine is dispensed in the form in which it is imported, or more often reduced therefrom to a powder by means of a mortar and pestle, or diluted in water, or admixed with inert or neutral matter.”
Gaduol, in the form in which it is imported, is not prepared for the use of the apothecary or physician, and is not dispensed in said form.
The judgment is affirmed.